Order entered August 8, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00856-CV

                  IN THE INTEREST OF C.S.B AND R.D.B, CHILDREN

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-15158

                                            ORDER
       We GRANT the August 7, 2014 motion of Gary Fitzsimmons, Dallas County District

Clerk, for an extension of time to file the clerk’s record. The clerk’s record shall be filed on or

before August 19, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE